                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                            )
                                                    )
             v.                                     )     Criminal No. 18-292
                                                    )
ROBERT BOWERS                                       )

                       DEFENSE STATUS CONFERENCE REPORT
       The defendant, Robert Bowers, through counsel, files this report in advance of the

currently scheduled June 25, 2020 status conference to address the scheduling issues set

forth in the Court’s May 26, 2020 Order. (ECF 230.) Mr. Bowers also moves this Court

to postpone the previously scheduled discussion regarding setting a deadline for the

defense to file notice of intent to use mental health evidence. (ECF 208.)

       (1)        The setting of deadlines regarding mental health notice(s). By way of an

Order entered on February 25, 2020, this Court denied the prosecution’s Motion to Set

Deadlines for Notice of Defendant’s Intent to Use Mental Health Evidence, and

scheduled a telephone status conference for June 25, 2020 for a discussion of these

issues. (ECF 208.) The Order set forth the Court’s expectation that deadlines would be set

during the status conference, as well as its expectation that the defense would make

productive use of the interim four months.1



       1
         The prosecution’s Motion asked the Court to set April 23, 2020 as the deadline
for all mental health notices and requested various procedures to guide the process if the
defense provided such notice. (ECF 180.) In response, the defense asserted that the
prosecution’s motion was premature and that granting it would unfairly and unnecessarily
prevent the defense from conducting a constitutionally adequate investigation and from
                                                1
       However, by March 16, 2020, the COVID-19 global pandemic completely turned

the work of the defense team upside down – largely halting multiple defense functions

necessary to determining whether the defense intends to raise mental health issues as well

as the scope of any issues to be raised. But for the full stop caused by the pandemic, the

defense expected to make productive use of the four months as directed by the Court, and

expected to be prepared to address the status of that work and engage in a discussion of

scheduling and procedure. However, due to no fault of Mr. Bowers or his counsel, the

defense remains in the same position articulated in its Position on Government Motion to

Set Mental Health Deadlines. (ECF 196.)

       The Administrative Order issued by the Chief Judge of the United States District

Court for the Western District of Pennsylvania on May 29, 2020 recognizes the impact of

COVID-19 not only on jury trials, all of which have been continued to at least September

8, 2020, but also on the defense function. In Re: Administrative Order Concerning Jury

Trials and Certain Other Proceedings Relative to COVID-19 Matters, No. 2:20-mc-

00394-MRH, ECF 12 (May 29, 2020). Specifically, the Administrative Order recognizes

the impairment and/or curtailment of the ability of defense counsel to engage in case and

field investigations, as well as the limitations on consultation, trial preparation, and the

full engagement by the charged individuals in the defense of their case. (ECF 12 at 2-3.)



preparing for trial on a fundamental aspect of Mr. Bowers’ case. (ECF 196.) The defense
response set forth the multi-step process required to make competent, informed decisions
about its intent to use such evidence, the timing and content of notice(s), and procedures
pertaining to potential mental health expert testimony.


                                               2
These impediments are magnified in a capital case given the heightened duty of defense

counsel to investigate mitigating evidence and to develop a social history sufficient for

mental health experts to rely upon in making their assessments. Indeed, the Supreme

Court has recently reiterated capital counsel’s duty to thoroughly investigate mental

health mitigation. See Andrus v. Texas, No. 18-9674, __ U.S.__, 2020 WL 3146872 (June

15, 2020) (per curiam) (defense counsel provided constitutionally deficient performance

in failing to investigate mitigating evidence and failing to rebut aggravating evidence).

       The impact of COVID-19 is likely incalculable at this time; however, suffice it to

say that it has stalled the defense work with mental health experts and the ability of the

experts to meet with and evaluate Mr. Bowers for the past four months.2 Because of the

effective loss of this period of time, the defense asks the Court to postpone discussion of

the mental health notice and related procedures and schedule a status conference in four




       2
        Even the government has encountered difficulties in meeting mental health
deadlines during the pandemic. See United States v. John Pearl Smith, No. 16-86 (D.
Alaska), ECF 864 at 2 (Apr. 20, 2020). In Smith, government counsel wrote:

       Apart from considerations due to travel limitations and access restrictions,
       the United States did not anticipate needing additional time from that
       originally scheduled by the Court and agreed to by the defense for mental
       health testing and reporting. However, due to access issues at FDC SeaTac
       as well as other COVID-19 related concerns, the United States respectfully
       requests that the Court vacate the May 22, 2020 testing deadline and the May
       29, 2020 report submission deadline. The defendant does not object to this
       request.
Id.
                                             3
months when the defense may be in a better position to address the mental health

deadlines and procedures.3

       The proposed ex parte pleading the defense sought to file on April 14, 20204

addresses the administrative efforts of the defense to retain and work with experts, and to

meet the Court’s expectations and make productive use of the intervening four months; it

cannot be provided to the prosecution given that it reveals defense work product. If the

Court would find that information useful now, the defense is prepared to update and file

this ex parte pleading.

       (2)     Challenges to the Indictment and Notice of Intent. The Court directed

counsel to file any challenges to the superseding indictment and the Notice of Intent by

June 15, 2020. Defense counsel have filed these challenges. (ECF 237, 239, 241.)

Responses are currently due June 30, 2020 and July 1, 2020, and replies are due July 13,

2020. (ECF 230, 240.)

       (3)    Challenges to Jury Selection/Jury Plan. Anticipating that the Clerk of Court

would be able to provide jury records data to the parties on June 22, 2020, the Court set

July 20, 2020 as the date for the defense to file any challenge to the jury selection/jury



       3
        The request for four months presupposes safe travel and reopening without delay
and the ability of the defense team and experts to engage fully in their work.
       4
         In anticipation of a telephonic status conference scheduled for April 14, 2020, on
April 10, 2020, the defense filed a Motion to File under seal and ex parte a status report
pertaining to the defense team’s investigation and work with experts. (ECF 217.) The
Court denied the request as moot after granting the defense counsel’s request to suspend
deadlines for six weeks because of the pandemic. (ECF 220.)
                                              4
plan, August 3, 2020 as the government’s response date, and August 17, 2020 as the

defense reply date.5

       (4)    The next round of motions. The defense anticipates that the next round of

motions should address suppression issues. The government executed twenty-six search

warrants and applications for Orders under 18 U.S.C. § 2703(d). While review and

research is ongoing, the defense anticipates filing challenges to sixteen search warrants

and § 2703(d) applications, as well as the seizure of license plate reader data. The defense

may also challenge the use of post arrest statements purportedly made by Mr. Bowers.

Given the breadth and potential complexity of these challenges, and the litigation already

scheduled, the defense asks the Court to set October 1, 2020 as the filing deadline for

suppression motions.6

Dated: June 23, 2020                      Respectfully submitted,

                                          /s/ Judy Clarke
                                          Judy Clarke
                                          Clarke Johnston Thorp & Rice, PC

                                          /s/ Michael J. Novara
                                          Michael J. Novara
                                          First Assistant Federal Public Defender

                                          /s/ Elisa A. Long
                                          Elisa A. Long
                                          Supervisory Assistant Federal Public Defender

       5
        As of the time of filing this Status Conference Report, the defense has not
received the jury data.
       6
        Before the June 25, 2020 status conference, the defense will file a motion
seeking production of laboratory case files and cell site location information.

                                             5
